Citation Nr: 0301410	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  00-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow contusion, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from February 1954 
to December 1955.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a September 1999 RO rating decision which 
denied an increase in a 10 percent rating for a left elbow 
disability.  In April 2002, the Board remanded the claim 
for additional development of the evidence.  Following 
that development, the RO, in an August 2002 rating 
decision, increased the left elbow disability rating to 20 
percent.  


FINDINGS OF FACT

Residuals of a left elbow contusion (minor upper 
extremity) including arthritis are manifested by 
limitation of elbow flexion to 110 degrees and extension 
to minus 40 degrees, and no more than moderate incomplete 
paralysis of the left ulnar nerve.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left elbow contusion are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5208, 
§ 4.124a, Diagnostic Code 8516 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from February 1954 to 
December 1955.  During service he sustained a contusion of 
the left elbow in a fall.  Records indicate the veteran is 
right-handed (his left elbow condition involves his minor 
upper extremity).

At a March 1998 VA medical examination, the diagnosis was 
calcific periarthritis and degenerative joint disease by 
X-rays of the left elbow.  

In a March 1998 decision, the RO granted service 
connection and a 0 percent rating for residuals of a left 
elbow contusion.

A VA examination in August 1998 noted complaints of an 
electrical sensation in the left elbow on palpation and 
objective evidence of guarding of movement of the left 
elbow.  

In an August 1998 decision, the RO increased the left 
elbow disability rating to 10 percent.

Private medical records in 1998-1999 noted that the 
veteran's left elbow disability resulted in some 
limitation of motion.  A November 1998 nerve conduction 
study showed bilateral median nerve entrapment at the 
wrist level and bilateral ulnar nerve entrapment across 
the elbow.  Complaints of left elbow pain, with left hand 
deformity and weakness, were noted in May 1999.  

At a September 1999 VA joints examination, the veteran 
complained of severe pain in the lateral and posterior 
aspects of his left elbow, and an electrical sensation in 
the elbow on palpation.  He reported that lifting heavy 
objects and driving with the left hand aggravated the 
pain, for which he took Ibuprofen when needed.  He 
indicated that there was no history of left elbow surgery, 
and no episodes of dislocation or recurrent subluxation of 
the left elbow.  Examination revealed that left forearm 
flexion was to 95 degrees while left forearm extension was 
to minus 40 degrees.  The examiner remarked that the 
veteran had more range of motion in the left elbow on 
removing and putting on his shirt than was measured and 
that he had a pain free expression.  There was no 
objective evidence of painful motion, effusion, 
instability, redness, heat, abnormal movement, or guarding 
of movement.  The examiner noted that there was one cm. of 
edema on the left elbow, mild weakness of the left elbow 
flexors, the left biceps, and the left extensor triceps, 
and moderate tenderness to palpation of the medial and 
lateral epicondyle.  The diagnosis was contusion of the 
left elbow, calcific arthritis and degenerative joint 
disease by X-rays, with epicondylitis and periarticular 
formation.  

Private medical records dated in 2000-2001 showed that 
flexion and extension of the left forearm were to 110 and 
minus 10 degrees, respectively, in September 2000, and 
left hand grip was almost full, with stiffness.  The 
assessment was left elbow/wrist stiffness with 
degenerative changes and neuropathy involving ulnar nerve 
entrapment and carpal tunnel syndrome.  Flexion and 
extension of the left forearm in July 2001 and September 
2001 were to 110 and minus 20/minus 15 degrees, 
respectively.  

In a September 2001 medical statement, L. G. Garcia, M.D., 
said that the veteran had high blood pressure, a 
gastrointestinal problem, cervical myositis, and 
tendonitis, stiffness, contracture, and ulnar nerve 
entrapment in his left elbow.  Dr. Garcia opined that 
functional employability was not recommended for the 
veteran due to his conditions, and he stated that to the 
best of his knowledge the veteran was not able to work.  

At a VA joints examination, performed in April 2002, the 
veteran complained of severe pain around the left elbow 
joint that was associated with limitation of motion, and 
electrical sensation on palpation of the elbow.  He said 
that using his left arm to move things caused pain, and 
that cold, rainy weather increased his left elbow pain.  
He stated that relief was achieved with medications and 
occasional liniment, including horse liniment.  He 
indicated that there had been no history of left elbow 
surgery, and no episode of left elbow dislocation or 
recurrent subluxation during the past year.  He reported 
that his left elbow condition caused difficulty with 
dressing.  Range of motion testing for the left elbow 
revealed that flexion and extension of the left forearm 
were to 110 and minus 40 degrees, respectively, with 
passive extension to minus 20 degrees.  Left forearm 
pronation was to 50 degrees, while supination of the elbow 
was to 20 degrees.  The examiner noted that the veteran 
put resistance towards the examination, claiming severe 
pain upon light touch.  A four cm. difference on the left 
elbow was attributed to bony prominent deformity from 
arthritis (a prominent olecranon process) rather than to 
edema.  There was no effusion, instability, muscle 
atrophy, redness, heat, or abnormal movement.  While there 
was guarding of movement, the examiner felt that the 
veteran was exaggerating.  There was no muscle atrophy of 
the left biceps or left forearm muscles, and muscle 
strength was normal.  The tenderness to palpation of the 
prominent olecranon process of the left elbow was 
considered to be non-disabling.  There were no signs for 
inflammatory arthritis.  The diagnosis was left elbow 
contusion.  

The examiner at the April 2002 VA joints examination 
indicated that accurate determination of the veteran's 
left elbow disability was difficult, due to the voluntary 
resistance he exhibited towards the examination to measure 
range of motion, in which he claimed severe pain on light 
touch although there was no visual edema, redness, or 
heat, muscle strength was normal, and there was no muscle 
atrophy as would be seen on disuse atrophy.  The examiner 
described the veteran's left elbow as functional, and 
reported that although the veteran reported having 
received treatment for a left elbow condition at primary 
care clinics during the past year, a check of available 
electronic notes for the past year he never complained of 
left elbow pain during visits to primary care clinics, and 
never went to the emergency room due to severe left elbow 
pain.  The examiner stated that he was unable to 
determined whether the veteran experienced excess 
incoordination, fatigability, or pain on repeated use of 
the left elbow, but that the results from palpation 
revealed he was not in an acute flare-up at the time of 
the examination.  

The veteran also underwent a VA neurological examination 
in April 2002, at which time he complained of significant 
left elbow pain that was partially relieved by Ibuprofen.  
He also reported that he was unable to straighten his left 
arm, reach with his left arm, or lift more than a few 
pounds or weight with the left arm.  He described his 
symptomatology as constant and progressive since the 
initial trauma, and did not indicate any alleviating 
factors.  The examiner noted that the maximum effort for 
flexion and extension involving the left elbow, which was 
limited by complaints of severe pain, was 95 and minus 50 
degrees, respectively, and that there was deformity in the 
lateral epicondyle of the left elbow.  Strength was 
significantly reduced, to approximately 4-/5 in all the 
movements starting above the elbow, which was felt to be 
most probably secondary to pain, in that the appellant 
guarded each movement most of the time.  No significant 
atrophy was noted in the muscles.  Sensory examination was 
unremarkable.  Cerebellar and extrapyramidal examinations 
were pristine.  Deep tendon reflexes were normal 
throughout.  There were no pathological reflexes.  Nerve 
conduction studies showed bilateral carpal tunnel as well 
as bilateral ulnar nerve compression at the elbow level.  
The diagnosis was status post contusion of the left elbow 
with resultant cumulative trauma and degenerative joint 
disease.  The examiner opined that the veteran's left 
elbow disability was certainly incapacitating for him, as 
a result of significantly reduced range of motion and 
strength in the left elbow joint.  The examiner said that 
left ulnar neuropathy was as likely as not a result of the 
cumulative degeneration and trauma suffered secondary to 
the initial left elbow contusion.  However, right ulnar 
neuropathy was also noted.  The examiner stated that he 
agreed with the statement that functional employability 
was significantly limited.  

By an August 2002 rating decision, the RO increased the 
rating for the left elbow disability to 20 percent.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claim for an increase in a 20 percent rating for a left 
elbow disability, and of the respective obligations of the 
VA and him to obtain different types of evidence.  
Identified treatment records have been obtained, and VA 
examinations have been provided.  The Board is satisfied 
that the notice and duty to assist provisions of the law 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Although the August 2002 RO rating decision evaluated the 
neuropathy associated with veteran's left elbow disability 
under Diagnostic Code 8511, which involves the middle 
radicular group, the Board notes that he has been 
diagnosed with ulnar nerve entrapment of the left elbow.  
Because the evidence establishes that the peripheral nerve 
involvement associated with the left elbow disability is 
the ulnar nerve, the Board concludes that proper 
evaluation of his left elbow neuropathy requires 
evaluation under the criteria for Diagnostic Code 8516.  

The veteran's left elbow disability involves his minor 
upper extremity.

Evaluation of disability involving the ulnar nerve is 
based on the degree of paralysis present.  When the minor 
upper extremity is involved, a 50 percent rating is 
assigned for complete paralysis, as manifested by "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, and very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, and inability to 
spread the fingers (or reverse) or to adduct the thumb; 
and flexion of wrist weakened.  For incomplete paralysis 
of the ulnar nerve involving the minor upper extremity, 
such is rated 30 percent when severe, 20 percent when 
moderate, and 10 percent when mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (ulnar nerve paralyis), Code 8616 
(ulnar nerve neuritis), and Code 8716 (ulnar nerve 
neuralgia).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. 
§ 4.124.  

The medical evidence demonstrates that the veteran has 
some pain associated with his left elbow disability, even 
if examinations suggest some exaggeration of symptoms.  
There is no loss of reflexes, muscle atrophy, sensory 
disturbances, or constant sometimes excruciating pain 
associated with left ulnar neuropathy.  The disability 
picture at most shows moderate left ulnar neuropathy, 
which may be rated no more than 20 percent under Code 
8516.  Objective findings are not compatible with severe 
incomplete paralysis, as required for a rating higher than 
30 percent under Code 8516.  

The Board has considered whether a higher rating is 
warranted for the left elbow disability on the basis of 
limitation of motion.  The condition includes left elbow 
arthritis, and such is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  In 
evaluating limitation of flexion of the minor forearm, a 
40 percent rating is assigned for limitation to 45 
degrees, a 30 percent rating is assigned for limitation to 
55 degrees, a 20 percent rating is assigned for limitation 
to 70 or 90 degrees, a 10 percent rating is assigned for 
limitation to 100 degrees, and a noncompensable rating is 
assigned for limitation to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  In evaluating limitation 
of extension of the minor forearm, a 40 percent rating is 
assigned for limitation to 110 degrees, a 30 percent 
rating is assigned for limitation to 100 degrees, a 
20 percent rating is assigned for limitation to 90 or 75 
degrees, and a 10 percent rating is assigned for 
limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  When flexion and extension of a forearm are 
limited to 100 degrees and 45 degrees, respectively, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5208.  Normal range of motion for an elbow consists 
of flexion from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate 
I.  

At the 2002 VA joints examination, left elbow motion 
included limitation of flexion of 110 degrees and 
limitation of extension to minus 40 degrees.  Other recent 
findings have been similar, and at times it has been noted 
there has been some exaggeration of symptoms when 
performing range of motion testing.  The findings on 
examinations do not indicate that flexion of the left 
elbow is limited to 55 degrees or that full extension is 
limited by 100 degrees, even when the effects of pain on 
use are considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  There is no basis for a 
higher rating for the left elbow condition based on 
limitation of motion.

The weight of the credible evidence demonstrates that the 
left elbow condition is no more than 20 percent disabling 
under any diagnostic code.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An increased rating for residuals of a left elbow 
contusion is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

